                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 QUORDALIS V. SANDERS,

                            Plaintiff,
 v.                                                      Case No. 19-CV-190-JPS

 SGT. WINTER, LT. SANCHEZ, T.
 MELLER, T. MOON, BRIAN FOSTER,
 LT. WESTRA, E. STARK, and OFFICER
                                                                        ORDER
 ALDERDEN,

                           Defendants.



       On February 5, 2019, the plaintiff, Quordalis V. Sanders (“Sanders”),

filed a pro se complaint under 42 U.S.C. § 1983 alleging that his civil rights were

violated. (Docket #1). The crux of his complaint is that he was disciplined for

masturbating, and he believes a false accusation related to the incident violated

his Fourteenth Amendment right to due process. Id. Along with his complaint,

Sanders filed a motion for leave to proceed in forma pauperis, meaning without

prepayment of the filing fee. (Docket #2).

       Magistrate Judge Nancy Joseph, to whom this case was initially

assigned, considered Sanders’ in forma pauperis motion and denied it. (Docket

#4). She explained that under the Prison Litigation Reform Act (“PLRA”), a

prisoner who has filed three or more lawsuits or appeals that have been

dismissed as frivolous, malicious, or for failure to state a claim—in other

words, a prisoner who has incurred three “strikes”—is prohibited from

bringing any other action without prepayment of the full civil case filing fee.

Id. at 1 (citing 28 U.S.C. § 1915(g)). The PLRA three-strike rule has a limited
exception for prisoners who are “under imminent danger of serous physical

injury.” 28 U.S.C. § 1915(g).

       On June 27, 2003, the Seventh Circuit Court of Appeals gave Sanders his

third strike. Sanders v. Bertrand, 72 F. App’x 442, 445 (7th Cir. 2003) (“Because

this appeal is frivolous, Sanders has incurred his third strike under 28 U.S.C. §

1915(g).”). In light of this, and because Sanders’ complaint did not allege that

he was in imminent danger of serious physical injury, Magistrate Joseph

denied Sanders’ request to proceed in forma pauperis. (Docket #4 at 2). She

ordered that he pay the full filing fee of $400.00 on or before March 4, 2019. Id.

       Sanders then promptly filed a magistrate judge jurisdiction form,

declining to consent to magistrate judge jurisdiction,1 and the case was

reassigned to this branch of the court. He then filed a motion for

reconsideration of Magistrate Joseph’s ruling on his in forma pauperis motion,

arguing that Magistrate Joseph did not have jurisdiction to enter that order.

(Docket #7).

       Sanders is wrong. The Magistrate Judges Act permits a magistrate

judge, regardless of consent by the parties, to hear and determine a wide

variety of pretrial non-dispositive matters. 28 U.S.C. § 636(b)(1). This includes

deciding the non-dispositive issue of a plaintiff’s request to proceed in forma

pauperis. Coleman v. Labor & Indus. Review Comm'n of Wis., 860 F.3d 461, 466 (7th

Cir. 2017) (A conclusion that the plaintiff is not entitled to proceed without

prepayment of the filing fee “does not foreclose further legal proceedings—it

just means that the plaintiff must pony up the required filing fee.”) (citation

omitted). Magistrate Joseph was well within her authority to order Sanders to



       1 These forms are not viewable by judges, but Sanders indicated in a subsequent
filing that he declined to consent to magistrate judge jurisdiction. See (Docket #7 at 2).
                                      Page 2 of 3
pay the full filing fee. Moreover, her conclusion is undoubtedly correct:

Sanders has incurred three strikes and he must, therefore, pay the full civil

filing fee if he wishes to maintain this action.

       Therefore, Sanders’ motion for reconsideration will be denied. The

deadline imposed by Magistrate Joseph for payment of the full filing fee will

be extended to March 11, 2019, but no further. If Sanders fails to pay the full

civil filing fee of $400.00 by that date, this case will be dismissed without

further notice. See Civil L. R. 41(c).

       Accordingly,

       IT IS ORDERED that the plaintiff’s motion for reconsideration of

Magistrate Judge Nancy Joseph’s February 12, 2019 order (Docket #7) be and

the same is hereby DENIED; and

       IT IS FURTHER ORDERED that the plaintiff pay the full $400.00 filing

fee no later than March 11, 2019, or this action will be dismissed without

prejudice.

       Dated at Milwaukee, Wisconsin, this 1st day of March, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                     Page 3 of 3
